DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Remarks
Claims 1-16, filed 11/02/2021, are currently pending and are under examination. 
Response to Arguments
Applicant’s arguments, see page 7, filed 11/02/2021, with respect to the objection of claim 9 have been fully considered and are persuasive. The objection of claim 9 has been withdrawn. 
Applicant's arguments filed 11/02/2021 regarding the rejection of claims 1-16 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Rejection of claims 1-16 under 35 U.S.C. 103
Independent claims 1 and 9 have been amended to include “altering the health index trend line from the elapsed time period”. Applicant argues Al-Ali’936 fails to disclose “altering the health index trend line from the elapsed time period” (see Arguments, pages 6-7). Examiner respectfully disagrees. Al-Ali’936 discloses altering the health index trend line from the elapsed time period based on the result, the first time, and the second time (e.g. Par. [0084]: the indicator is updated based on new data received). Applicant argues that this update of the health index is with respect to future updates. However, the health index is updated based on data received from an already elapsed time (e.g. Par. . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, it is unclear what is meant by “the elapsed time period”. There is insufficient antecedent basis for this limitation in the claims. 
Claims 2-8 and 10-16 are rejected based on their dependency on claims 1 and 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 1, 2, 4-6, 9, 10, 12-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochs et al. (US Patent Number 8,275,553 – CITED ON 02/22/2021 PTO-892), hereinafter Ochs, in view of Nevo et al. (US Patent Number 5,355,889 - CITED ON 02/22/2021 PTO-892), hereinafter Nevo, in further view of Lynn et al. (US Patent Number 6,223,064 - CITED ON 02/22/2021 PTO-892), hereinafter Lynn, further in view of Al-Ali et al. (US Patent Number 9,066,680 – APPLICANT CITED ON IDS), hereinafter Al-Ali, further in view of Wondka et al. (US Patent Application Publication 2010/0083968, of record), hereinafter Wondka, and in further view of Al-Ali et al. (US Patent Application Publication 2015/0087936 – APPLICANT CITED ON IDS), hereinafter Al-Ali’936. This rejection is maintained.
Regarding claims 1 and 9, Ochs teaches the method and system of determining a health index that can be used by a care provider for treating a patient, comprising: 
receiving optical data from an optical sensor (e.g. Col. 3, lines 61-63), 
determining a plurality of parameters based on the received optical data, wherein at least one of the plurality of parameters comprise oxygen saturation (e.g. Col. 3, lines 62-63), 
generating a health index based on the calculated oxygen saturation risk and risks associated with rest of the plurality of parameters (e.g. Abstract), and
displaying the health index as a trend line over a time period on a display (e.g. Col. 4, lines 27-28; Col. 10, lines 29-32; Figs. 5-8: reported index line 264).
However, Ochs does not teach: 
extracting a plurality of subparameters corresponding to the oxygen saturation, wherein the subparameters comprise saturation baseline, saturation instability, and saturation average slope;
applying a respective risk function to each of the plurality of subparameters;

calculating an oxygen saturation risk based on an application of a plurality of weights to the calculated plurality of subparameter risk values; 
generating an indication at a second time that a result of a test that was performed at a first time is available; and
responsive to a selection by the care provider of the indication, altering the health index trend line from the elapsed time period based on the result, the first time, and the second time.
Nevo teaches a patient monitoring method. Nevo teaches it is known to: extract a plurality of subparameters corresponding to the oxygen saturation, wherein the subparameters comprise saturation baseline and saturation instability (e.g. Col. 5, lines 63-67), apply a risk function to each of the subparameters (e.g. Col. 3, line 53 – Col. 4, line 6), and calculate a plurality of subparameter risk values based on the application of risk functions (e.g. Col. 4, lines 17-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs to include the extraction of a plurality of subparameters, the application of a risk function to each of the subparameters, and the calculation of a plurality of subparameter risk values as taught by Nevo in order to provide the predictable results of generating an index that is indicative of the state of the patient.
Further, Lynn teaches a method of evaluating sleep apnea using physiological parameters. Lynn teaches it is known that one of the extracted subparameters corresponding to the oxygen saturation is saturation average slope (e.g. Col. 14, lines 47-50). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo to include one of the subparameters comprising saturation average slope as taught by Lynn in order to provide the 
Further, Al-Ali teaches systems and methods for using multiple physiological parameter inputs to determine multiparameter confidence in respiratory rate measurements. Al-Ali teaches it is known to calculate an oxygen saturation risk based on an application of a plurality of weights to the calculated plurality of subparameter risk values (e.g. Col. 18, line 49 – Col. 19, line 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo and Lynn to include calculating an oxygen saturation risk based on a plurality of weights as taught by Al-Ali in order to provide the predictable results of determining the importance of the subparameters in calculating the health index. 
Further, Wondka teaches a ventilator apparatus that promotes mobility and improves overall health of the patient. Wondka teaches it is known to generate an indication at a second time that a result of a test that was performed at a first time is available (e.g. Par. [0025]: testing the patient and reporting the results; Par. [0079]: the patient is first tested, and then at a later time results are provided; Fig. 8: example of test results provided to the user). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, and Al-Ali to include generating an indication at a second time that a result of a test that was performed at a first time is available as taught by Wondka in order to provide the predictable results of indicating to the user that previous test results are available. 
Further, Al-Ali’936 teaches a physiological parameter system. Al-Ali’936 teaches it is known to alter the health index trend line from the elapsed time period based on the result, the first time, and the second time, responsive to a selection made by the user (e.g. Par. [0084]: the indicator is updated based on new data and can be done by request of the user). 

Claims 1 and 9 are obvious over “modified” Ochs as indicated above. Regarding claims 2 and 10, Ochs fails to teach wherein the user can dynamically include or exclude the plurality of parameters from calculation of the health index and update the health index based on the user selection. Al-Ali teaches systems and methods for using multiple physiological parameter inputs to determine multiparameter confidence in respiratory rate measurements. Al-Ali teaches it is known for the user to include or exclude the plurality of parameters from calculation of the health index and update the health index based on the user selection (e.g. Col. 16, lines 49-64: can use all or some of the parameters). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, Al-Ali, Wondka, and Al-Ali’936 to include the user including or excluding the plurality of parameters as taught by Al-Ali in order to provide the predictable results of modifying the health index based on user preference. 
Claims 1 and 9 are obvious over “modified” Ochs as indicated above. Regarding claims 4 and 12, Ochs fails to teach wherein the plurality of weights are automatically selected based on active data. Nevo teaches a patient monitoring method. Nevo teaches it is known for the plurality of weights to be automatically selected based on active data (e.g. Col. 7, lines 1-5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, Al-Ali, Wondka, and Al-Ali’936 to include the plurality of weights being automatically selected based on active data as taught by Nevo in order to provide the predictable results of using active patient data to determine a health index. 
Claims 1 and 9 are obvious over “modified” Ochs as indicated above. Regarding claims 5 and 13, Ochs fails to teach wherein the plurality of weights are automatically selected based on user defined criteria. Nevo teaches a patient monitoring method. Nevo teaches it is known for the plurality of weights to be automatically selected based on user defined criteria (e.g. Col. 6, lines 37-58). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, Al-Ali, Wondka, and Al-Ali’936 to include the plurality of weights being automatically selected based on user defined criteria as taught by Nevo in order to provide the predictable results of using user defined criteria to determine a health index. 
Claims 1 and 9 are obvious over “modified” Ochs as indicated above. Regarding claims 6 and 14, Ochs fails to teach wherein the displaying further comprises displaying a historical trend of the health index. Nevo teaches a patient monitoring method. Nevo teaches it is known to display a historical trend of the health index (e.g. Col. 4, lines 12-16). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, Al-Ali, Wondka, and Al-Ali’936 to include displaying a historical trend of the health index as taught by Nevo in order to provide the predictable results of displaying historical data to the clinician so they can make an informed decision about the treatment steps. 
Claim 9 is obvious over “modified” Ochs as indicated above. Regarding claim 16, Ochs fails to teach wherein the subparameters comprise saturation baseline, saturation instability, and saturation average slope. Nevo teaches a patient monitoring method. Nevo teaches it is known that the plurality of subparameters comprise saturation baseline and saturation instability (e.g. Col. 5, lines 63-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, Al-Ali, Wondka, and Al-
Further, Lynn teaches a method of evaluating sleep apnea using physiological parameters. Lynn teaches it is known that one of the extracted subparameters corresponding to the oxygen saturation is saturation average slope (e.g. Col. 14, lines 47-50). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, Al-Ali, Wondka, and Al-Ali’936 to include one of the subparameters comprising saturation average slope as taught by Lynn in order to provide the predictable results of using multiple parameters to generate a thorough indication of the state of the patient.
Claims 3, 7, 8, 11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochs et al. (US Patent Number 8,275,553 – CITED ON 02/22/2021 PTO-892), hereinafter Ochs, in view of Nevo et al. (US Patent Number 5,355,889 - CITED ON 02/22/2021 PTO-892), hereinafter Nevo, in further view of Lynn et al. (US Patent Number 6,223,064 - CITED ON 02/22/2021 PTO-892), hereinafter Lynn, further in view of Al-Ali et al. (US Patent Number 9,066,680 – APPLICANT CITED ON IDS), hereinafter Al-Ali, further in view of Wondka et al. (US Patent Application Publication 2010/0083968, of record), hereinafter Wondka, and in further view of Al-Ali et al. (US Patent Application Publication 2015/0087936 – APPLICANT CITED ON IDS), hereinafter Al-Ali’936, as applied to claims 1 and 9 above, and further in view of Lynn et al. (US Patent Application Publication 2009/0281838, of record), hereinafter Lynn’838. This rejection is maintained.
Claims 1 and 9 are obvious over “modified” Ochs as indicated above. Regarding claims 3 and 11, Ochs fails to teach wherein the health index is modified based on non-real-time data. Lynn’838 teaches 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, Al-Ali, Wondka, and Al-Ali’936 to include using non-real-time data to modify the health index as taught by Lynn’838 in order to provide the predictable results of providing a thorough indicator of patient health. 
Claims 1 and 9 are obvious over “modified” Ochs as indicated above. Regarding claims 7 and 15, Ochs fails to teach wherein the displaying further comprises displaying a plurality of markers. Lynn’838 teaches a patient safety search engine. Lynn’838 teaches it is known for the display to comprise a plurality of markers (e.g. Fig. 15A; Par. [0204]: using markers to represent different events).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, Al-Ali, Wondka, and Al-Ali’936 to include the display comprising a plurality of markers as taught by Lynn’838 in order to provide the predictable results of easily distinguishing multiple events on the display.
Claim 1 is obvious over “modified” Ochs as indicated above. Regarding claim 8, Ochs fails to teach wherein the plurality of parameters comprise real-time and non-real-time parameters. Lynn’838 teaches a patient safety search engine. Lynn teaches it is known for the plurality of parameters to comprise real-time and non-real-time parameters (e.g. Fig. 2: data from patient monitors 256 (real-time) and from historical data 260 (non-real-time)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, Al-Ali, Wondka, and Al-Ali’936 to include the plurality of parameters to comprising real-time and non-real-time parameters as taught by Lynn’838 in order to provide the predictable results of using a patient’s current and past data to provide a thorough and accurate health index.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792